250 S.W.3d 776 (2008)
Neysa DAY, Appellant
v.
Yelena ZASLAVSKAYA, Respondent.
No. WD 68108.
Missouri Court of Appeals, Western District.
April 8, 2008.
Neysa Day, Kansas City, MO, for appellant.
John Loss, Kansas City, MO, for respondent.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
Prior report: 2007 WL 787713.

Order
PER CURIAM.
Neysa L. Day appeals a jury verdict against her on a claim of conversion brought by Yelena Zaslavskaya. Ms. Day also appeals the trial court's directed verdicts against her on her claims for defamation and tortious interference with a business expectancy. We affirm.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).